FILED
                                                                                                     11FT OF APP,_ALS
                                                                                               ir
                                                                                           2        JUL 28
                                                                                                           RM 8: 27
                                                                                               i1T
                                                                                               111T1-



                                                                                           8 YL
                                                                                                        0'.    Uy




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                             DIVISION II

 In re the Matter of the Personal Restraint                             No. 46826 -3 -II
 Petition of


 JOHN ROBERT ANDERSON,


                                    Petitioner.


                                                                   UNPUBLISHED OPINION




       JOHANSON, C. J. —          John Anderson seeks relief from personal restraint imposed following

his convictions of third degree assault (domestic violence) and tampering with a witness ( domestic

violence).   He claims that his restraint is unlawful because his judgment and sentence includes a


term of confinement combined with his term of community custody that exceeds the statutory

maximum      for his   offense.   We agree, grant the petition in part, and remand for correction of


petitioner' s judgment and sentence.


       We do not address Anderson' s claims that the sentencing court wrongly imposed domestic

violence perpetrator' s   treatment   and substance abuse   treatment because Anderson   filed his      petition
No. 46826 -3 -II



more than one year after his judgment and sentence became final and no exception to the one- year

time limit      set out    in RCW 10. 73. 100        applies.'   We deny these claims as untimely.

           In In     re   Personal Restraint of Coats, 173 Wash. 2d 123, 140- 41, 267 P.3d 324 ( 2011),                          our




Supreme Court explained that a petitioner making a facial invalidity claim may not use that claim

to   raise otherwise        untimely issues      related    to the fairness   of   his trial: " A claim that the judgment is


not valid on its face may not be used to make an end run around the time limit and a personal

restraint petition."         Id. at 141.


           A claim of facial invalidity is not, however, subject to the one- year time limit on collateral

attacks.      In   re   Pers. Restraint of Stoudmire, 141 Wash. 2d 342, 351, 5 P.3d 1.240 ( 2000). Therefore,


we consider petitioner' s challenge to the length of his sentence.


           A term of confinement combined with a term of community custody that exceeds the

statutory maximum for an offense is an illegal sentence. State v. Boyd, 174 Wash. 2d 470, 473, 275
P.3d 321 ( 2012).          In the context of personal restraint petitions, showing that the sentencing court

imposed         a sentence    in excess    of   its statutory authority demonstrates facial         invalidity.       Coats, 173
Wash. 2d      at   136.      It is the trial court' s duty to correct such a sentence if a defendant was sentenced
                                                                                                                               52;
after   RCW 9. 94A. 701( 9) became                effective on    July 26,     2009.    See Laws   of   2009,   ch.   375, §




     Petitioner' s judgment          and sentence was         final    on   February   23, 2013.    RCW 10. 73. 090( 3)( a).
When petitioner filed his. CrR 7. 8 motion in superior court on September 26, 2014, more than one
year had elapsed. The superior court transferred petitioner' s motion to this court for consideration
as a personal restraint petition.


2
     On the             26, 2009                date, the              RCW 9. 94A. 701      subsection was number ( 8).         A
              July                 effective                relevant

subsequent amendment in 2010 changed subsection (8) to subsection (9), which was the subsection
number in effect when petitioner was sentenced.
                                                                   2
No. 46826 -3 -II



Boyd, 174 Wash. 2d at 473. As noted above, petitioner was sentenced in 2013 so RCW 9. 94A.701( 9)

applies here.


         The sole remedy for a sentencing error that renders a judgment and sentence facially invalid

is   correction of   the judgment   and sentence.   In re Pers. Restraint of Shively, 180 Wash. 2d 28, 30,

320 P.3d 1107 ( 2014).     Accordingly, we grant this petition in part and remand for correction of

petitioner' s judgment and sentence.


          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 04.0,


it is so ordered.




                                                           1 JHANSON, C. J.
 We concur:




 SUTTON, J.




                                                       3